Citation Nr: 0732284	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for service-connected fibromyalgia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from August 1991 to October 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran originally declined to have a hearing in his case 
when he submitted his substantive appeal in October 2006.  
The RO certified the case on appeal to the Board on June 18, 
2007, as indicated on the VA Form 8 contained in the claims 
folder.  The veteran was issued a letter to that effect.  See 
38 C.F.R. § 19.36 (2007).  The notice informed the veteran 
that he had up to 90 days to request a hearing in his case.

The veteran's representative submitted notice to the Board 
that the veteran desired to have a video conference hearing 
at the RO in North Little Rock.  The notice was received on 
September 11, 2007.  The Board notes that the request for the 
hearing was received within 90 days from the date of 
certification, and is timely.  See 38 C.F.R. § 20.1304(a) 
(2007).

In light of the foregoing the case must be REMANDED for the 
following:

1.  The claims folder should be 
transferred to the North Little Rock RO 
and the veteran should be scheduled for a 
video conference hearing at the RO with a 
Veterans Law Judge of the Board sitting 
in Washington D.C.  The veteran and his 
representative should be given an 
opportunity to prepare for the hearing.

2.  The claims folder should be returned 
to the Board in advance of the scheduled 
hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


